Appeal Reinstated and Order filed October 13, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00487-CV
                                    ____________

 DAWN JOHNSON WHATLEY, Individually and as the Executrix of the Estate of
         Perry Lee Whatley, and MICHAEL EASTON, Appellants

                                            V.

                       MYLUS JAMES WALKER, JR., Appellee


                       On Appeal from the Probate Court No. 2
                               Harris County, Texas
                           Trial Court Cause No. 355,095


                                       ORDER

      According to information provided to this court, appellants are appealing from an
order approving the Guardian’s Final Accounting signed October 6, 2010. Appellants
filed a notice of appeal on November 2, 2010, and the appeal was assigned to this court
under our appellate number 14-10-01141-CV. The record has not been filed in that
appeal.

      On April 4, 2011, appellant Dawn Whatley filed an affidavit of indigency. See
Tex. R. App. P. 20.1. The trial court sustained the contests to appellant=s affidavit. On
May 12, 2011, appellants filed a notice of appeal from the order sustaining the contests. A
new appellate case number has been assigned to this indigency appeal, 14-11-00487-CV.
This court ordered the records from the indigence proceedings pursuant to In re Arroyo,
988 S.W.2d 737, 738-39 (Tex. 1998). Those records have now been filed.

       Accordingly, we ORDER the appeal in this case number REINSTATED.
Appellants’ brief addressing the denial of indigency shall be filed on or before November
2, 2011. Appellee’s responsive brief, if any, shall be filed within 20 days of the date that
appellants’ brief is filed. Appellant’s appeal of the order approving the Guardian’s Final
Accounting signed October 6, 2010, which is docketed under our appellate number
14-10-01141-CV, remains abated pending the review of indigency in this appeal.



                                      PER CURIAM




                                             2